—Order unanimously affirmed without costs. Memorandum: Petitioner met its burden of demonstrating by clear and convincing evidence that respondent, by reason of mental illness, is presently and for the foreseeable future unable to provide proper and adequate care for her children (see, Social Services Law § 384-b [4] [c]; Matter of Hime Y., 52 NY2d 242, 247). The court-appointed psychiatrist diagnosed respondent as suffering from multiple personality disorder and borderline personality disorder. He concluded that those conditions rendered her incapable of caring for her children to the extent that, if the children were returned to her, they would be in danger of becoming neglected (see, Social Services Law § 384-b [6] [a]; Matter of Sunja S., 175 AD2d 132, lv denied 78 NY2d 861, rearg dismissed 80 NY2d 893). The psychiatrist also testified unequivocally that respondent was not likely to improve significantly and that her inability to care for the children would continue into the foreseeable future (see, Matter of Pauline Y., 193 AD2d 686; Matter of Omar B., 175 AD2d 834; cf., Matter of Jennifer HH., 193 AD2d 850). Family Court therefore properly granted the petition and terminated respondent’s parental rights pursuant to Social Services Law § 384-b. (Appeal from Order of Erie County Family Court, Szczur, J.—Terminate Parental Rights.) Present—Green, J. P., Lawton, Doerr, Balio and Fallon, JJ.